
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.29


June 17, 2002

Alain Rolland
22 Driftoak Circle
The Woodlands, TX 77381

Dear Alain:

        On behalf of the Vical Management Team, I am pleased to confirm our
offer and your acceptance of full-time employment with Vical. We are delighted
that you have decided to join us in the position of Vice-President Development,
effective Thursday, August 1, 2002.

        This letter sets forth the basic terms and conditions of your employment
with Vical ("the Company.") By signing this letter, you will be agreeing to
these terms:

1.Duties and Scope of Employment.

        (a)  Position. The Company agrees to employ you as Vice-President
Development. This position is an officer level position and reports to the Chief
Scientific Officer. Your initial responsibilities will include management of the
following functions: Project Planning and Management, Quality Control, Assay
Development, Formulation and Pharmacology/ Toxicology. As with all positions,
responsibilities may change based on the needs of the company.

        (b)  Obligations. During the term of your employment, you will devote
your full business efforts and time to the Company and its subsidiaries (if
any). You will not render services to any other person or entity without the
express prior approval of the Chief Scientific Officer. During your employment,
you will not engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that is or may be competitive
with the Company; provided that you may own less than one percent of the
outstanding securities of any publicly-traded corporation.

        2.    Compensation.

        (a)  Salary. During your employment, the Company agrees to pay you as
compensation for your services a base salary at the annual rate of $235,000 or
at such higher rate as the Company may determine from time to time. Such salary
will be payable in accordance with the Company's standard payroll procedures.
(The annual compensation specified in this Section 2(a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as "Base Compensation.")

        (b)  Bonus. You will be eligible for a performance-based annual cash
bonus, at the discretion of the Board of Directors, targeted at 10% to 30% of
the base compensation actually paid to you each year. Bonuses are generally
proposed in February of each year for the previous year and, if approved by the
Board of Directors, are paid out in March.

        3.    Employee Benefits.

        (a)  Company Benefits. During the term of your employment, you will be
eligible to participate in the employee benefit plans maintained by the Company,
subject in each case to the generally applicable terms and conditions of the
plan in question and to the determinations of any person or committee
administering such plan. The benefits may be changed from time to time by the
Company. Current employee benefits are described in the enclosed benefit
summary.

        (b)  Vacation You will be entitled to four weeks of vacation for the
first three years of employment and five weeks of vacation for each subsequent
year, provided, however, that you remain employed by the Company. Vacation
accrues at the rate of 13.33 hours per month during the first three years of
employment and 16.67 hours per month in each subsequent year.

--------------------------------------------------------------------------------




        4.    Business Expenses. During your employment, you will be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with your duties hereunder. The Company will reimburse
you for such expenses upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company's generally
applicable policies.

        5.    Stock Option. The Company will grant to you a stock option (such
option to be an incentive stock option to the extent permitted by law) to
purchase from the Company 60,000 shares of the Company's common stock (the
"Shares"). The exercise price of your stock option will be equal to the fair
market value on the date of the grant. Your stock option will be granted
pursuant to the Stock Incentive Plan of Vical Incorporated and will be subject
to the terms and conditions of the Plan and the Company's form of stock option
agreement, the summary of which is enclosed. Your stock options vest (become
exercisable) over a four-year period as follows, subject to your continued
employment with the Company:

On the first anniversary of your employment with Vical:   15,000 options vest At
the end of the first quarter after your first year of employment and continuing
for 11 quarters:   3,750 options vest

          6.      Proprietary Information and Inventions Agreement. You will be
required to sign and abide by the terms of the Company's Employee's Proprietary
Information and Inventions Agreement, a copy of which is enclosed.

          7.      Immigration Documentation. Please be advised that your
employment is contingent on your ability to prove your identity and eligibility
to work in the United States. You must comply with the Immigration and
Naturalization Service's employment verification requirements. Please review the
attached sample I-9 form. Documents which establish identity and employment
eligibility must be presented to Vical within three days of commencing
employment.

          8.      Term and Termination of Employment.

          (a)    "At Will" Employment. Your employment with the Company is "at
will" and not for a specified term and may be terminated by you or the Company
at any time for any reason, with or without cause. Except as expressly provided
in subsection (c) below, upon a termination of your employment, you will only be
entitled to the compensation, benefits and reimbursements described in
Section 2, 3 and 4 for the period preceding the effective date of the
termination.

          (b)  Definitions. For all purposes under this Agreement,

            (i)  "Good Reason" shall mean (A) a significant demotion, or (B) a
more than 25 percent reduction in Base Compensation

          (ii)  "Cause" shall mean (A) your sustained inadequate performance of
your job duties, other than a failure resulting from complete or partial
incapacity due to verifiable physical or verifiable mental illness or
impairment, (B) gross misconduct or fraud or (C) conviction of, or a plea of
"guilty" or "no contest" to, a felony.

        (iii)  "Disability" shall mean that you, at the time your employment is
terminated, have performed substantially none of your duties under this
Agreement for a period of not less than three consecutive months as the result
of your verifiable incapacity due to physical or mental illness.

          (c)    Salary Continuation. Subject to subsection (d) below, the
Company will continue to pay your Base Compensation (at the annual rate then in
effect) for up to six months following the

--------------------------------------------------------------------------------

termination of your employment if, prior to the fourth annual anniversary of the
commencement of your employment:

            (i)  the Company terminates your employment without your consent for
any reason other than Cause or Disability; or

          (ii)  you voluntarily resign your employment for Good Reason.

        The payments under this subsection (c) will cease in the event of your
death. In order to receive your salary continuation, you will be required to
sign a release in a form acceptable to the Company, of any and all claims that
you may have against the Company.

        (d)  Mitigation. The payments under subsection (c) above shall be
reduced on a dollar-for-dollar basis by any other compensation earned by you for
personal services performed as an employee or independent contractor during the
six-month period following the termination of your employment, including
(without limitation) deferred compensation. You will apply your best efforts to
seek and obtain other employment or consulting engagements, whether on a full-
or part-time basis, during such six-month period in order to mitigate the
Company's obligations under subsection (c) above. At reasonable intervals, you
will report to the Company with respect to such efforts and any compensation
earned during such six-month period.

        9.    Dispute Resolution. You and the Company ("the parties ") agree
that any dispute arising out of or related to your employment shall be resolved
as provided in the Dispute Resolution Procedures attached hereto as Exhibit A.

        10.  Relocation & Housing. The Company agrees to cover the costs
associated with the relocation of you and your family according to the terms
outlined in Exhibit B.

        Please note that this Agreement supersedes any prior agreements,
representations or promises of any kind, whether written, oral, express or
implied between the parties hereto with respect to the subject matters herein,
and it, together with your stock option agreement and Employee's Proprietary
Information and Inventions Agreement, constitutes the full, complete and
exclusive agreement between you and the Company with respect to the subject
matters herein. This Agreement cannot be changed unless in writing, signed by
you and an authorized officer of the Company. If any term of this Agreement is
held to be invalid, void or unenforceable, the remainder of this Agreement shall
remain in full force and effect and shall in no way be affected, and the parties
will use their best efforts to find an alternative way to achieve the same
result.

        This offer letter may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument. This Agreement is governed by California law without
regard to its choice of law provisions.

        To indicate your acceptance of this offer of employment, please sign
below and return one signed copy to me no later than June 21, 2002.

    Sincerely,
 
 
VICAL INCORPORATED
 
 
By
 
/s/ DAVID C. KASLOW

--------------------------------------------------------------------------------

David C. Kaslow
Chief Scientific Officer
ACCEPTED AND AGREED
This 21st day of June, 2002:
 
 
 
 
/s/  ALAIN ROLLAND      

--------------------------------------------------------------------------------

Alain Rolland

 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A


Dispute Resolution Procedure


        To ensure the rapid and economical resolution of disputes that may arise
in connection with your employment with the Company, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, your employment, or the termination of your
employment ("Arbitrable Claims"), shall be submitted to confidential mediation
in San Diego, California conducted by a mutually agreeable mediator from
Judicial Arbitration and Mediation Services ("JAMS") or its successor, and the
cost of JAMS' mediation fees shall be paid by the Company. In the event
mediation is unsuccessful in resolving the Arbitrable Claims, the Arbitrable
Claims shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Diego, California conducted by JAMS
or its successor, under the then applicable rules of JAMS.

        You acknowledge that by agreeing to this arbitration procedure, both you
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or by administrative proceeding. The arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator's essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS' arbitration fees in excess of
those which would be required if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such mediation or arbitration. Notwithstanding the foregoing,
you and the Company each have the right to resolve any issue or dispute
involving confidential, proprietary or trade secret information, or intellectual
property rights, by Court action instead of arbitration.

--------------------------------------------------------------------------------



EXHIBIT B


RELOCATION BENEFITS


        House Hunting: Vical will pay travel, hotel and related expenses for one
house hunting trip for you and your spouse. This trip will be for a period of up
to 5 days.

        Movement of Household Goods: Vical will pay for the shipment of normal
household goods. This includes packing, crating, van transportation, unpacking,
insurance coverage (replacement value) and storage charges for up to 90 days.
Expenses are limited to those associated with one pick-up and delivery and one
access to storage. Vical will pay for the shipment of two automobiles,
alternatively, the Company will pay for the shipment of one automobile and will
pay the costs associated with driving a vehicle to San Diego by the most direct
route.

        Relocation of Family: Vical will pay coach airline fares for you and
your family at the time of your move to San Diego. Vical will pay for a
reasonable number of trips for you to fly to Houston from San Diego after you
have started employment with the company and prior to your family's move.

        Temporary Housing: Vical will pay for temporary housing for you and your
family. Vical will pay the expenses associated with a rental property for you
and your entire family for a period not to exceed 90 days. These expenses are
limited to the following: rental of a furnished apartment or, alternatively,
rental of an apartment and appropriate furniture for the apartment, and payment
of utility expenses (water, electricity and gas). Vical will pay for a rental
car for a period of 30 days to allow time for your personal vehicle to be
shipped to San Diego.

        Closing Costs: Vical will pay for the following costs associated with
the sale of your home and the purchase of a new home in San Diego: The company
will reimburse you for the real estate commission, up to 6% of the sale price,
and reasonable closing costs associated with the sale of your home in The
Woodlands. Vical will reimburse reasonable closing costs, including up to two
points on a new loan, incurred in connection with the purchase of a new home in
the San Diego area.

        Mortgage Assistance: Vical will provide you with a forgivable loan in
the amount of $100,000 to assist you in the purchase of a home in San Diego.
This loan will be forgiven over a period of three years. You will be responsible
for taxes on the forgiven principal and on the imputed interest on this loan
each year. Vical must be named as the holder of a second deed of trust in the
amount of $100,000 on the property purchased by you and/or your spouse in the
San Diego area. You will be required to sign a promissory note prior to payment
of this forgivable loan to you. In addition, Vical will pay you $1,000 each
month for a period of 24 months. This mortgage differential payment is
considered regular income and will be taxed as such.

        Home Purchase: Vical will buy your current home, through a third party,
should you be unable to sell your home prior to your date of employment with the
company, August 1, 2002. The guidelines set forth by this third party and Vical
must be followed.

        Lump Sum Payment: Vical will provide one month's salary, grossed up for
state and federal income taxes, to pay for the costs of relocation not covered
by this policy.

        Administration: "Relocation Coordinates" will coordinate your move to
San Diego.

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10.29



EXHIBIT A



Dispute Resolution Procedure

EXHIBIT B



RELOCATION BENEFITS
